DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 24, 2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oishi (WO 2015/190072, please refer to US 2017/0137552 for English language equivalent).
Regarding claims 1 and 11, Oishi teaches a multicomponent copolymer (Abstract) which incorporates a conjugated diene unit, a non-conjugated olefin unit and an aromatic vinyl unit ([0021]).  The main chain consists of noncylic structures ([0024]) and the content of the aromatic vinyl unit can range from 1 to 99 mol % ([0035]).  Oishi teaches that the melting point is lower than 80 C ([0032]). Oishi teaches that the content of the non-conjugated olefin ranges from 1 to 99 mol % ([0035]). Oishi teaches that the conjugated diene unit ranges from 1 to 99 mol % ([0034]).

Regarding claims 7, Oishi teaches that the non-conjugated olefin using is exclusively ethylene units ([0028]).
Regarding claims 8, Oishi teaches that the aromatic vinyl unit is a styrene unit ([0029]).
Regarding claims 9, Oishi teaches that the conjugated diene unit is a 1, 3 butadiene unit ([0025]).
Regarding claim 10, Oishi teaches that the copolymer consists of 1,3 butadiene, ethylene and styrene units (Examples).
	Regarding claims 12-13, Oishi teaches a rubber composition and a rubber article using the rubber composition of claim 1 (Abstract).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 7-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,030,092. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a multicomponent copolymer comprising a conjugated diene unit, a non-conjugated olefin unit and an aromatic vinyl unit.  While Patent 10,030,092 does not explicitly state the recited melting enthalpy, given that the structure of the copolymer reads exactly on the claimed polymer, it would inherently have the desired melting enthalpy.  
Response to Arguments
Applicant's arguments filed January 24, 2022 have been fully considered but they are not persuasive. 
Applicant’s argument: Oishi is the same as amended claim 1 only that it is a multi-component copolymer containing a conjugated diene unit, a non-conjugated olefin unit, and an aromatic vinyl unit.  It is different in all other configurations, the amounts of each of the components are specified in an unlimited wide range.  There is no motivation or reason to limited the amounts of each of the components to the claimed amounts.
Examiner’s response:  While the range for the ratio of the as disclosed by the references lacks specificity to the extent that it does not precisely coincide with the corresponding range in the present claim, nevertheless, there is overlap of ranges.  It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  
Applicant’s argument:  Applicants argue that limiting the amounts of each of the components of the multi-component polymer, there is improved low heat generation and wear resistance.
Examiner’s response: The examiner has considered the data presented in Table 1 and 2 of the present specification and notes that the data is not commensurate in scope with that of the claimed invention. For example, the only styrene, butadiene and ethylene are used as examples of the three components, however, the claim is much more broadly claimed and can be, for example, many types of monomers (please refer to paragraphs [0021], [0024] and [0027]) and there is no data for these types of monomers.  It is also noted that Copolymer B does not read on the claimed invention because the melting point is 85 C which is outside the claimed range, however, Copolymer B has excellent low heat generation property and wear resistance.  Therefore, applicant’s argument of unexpected results over the entire scope of the claimed invention is not persuasive.
Applicant’s argument:  Oishi does not teach the recited melting point of 80C or lower.
Examiner’s response: Oishi teaches that the melting point is lower than 80 C ([0032]).
Applicant’s argument:  The applicant argues that the double patenting rejection over 10,030,092 should be withdrawn because the Oishi ‘092 does not teach or suggest the presently claimed invention.  
Examiner’s response: The examiner has reconsidered the two sets of claims as presently recited. While the wording is slightly different, the claims of the Oishi ‘092 still overlap the scope of the presently claimed invention and therefore, the double patenting rejection will remain set forth above. For further clarification, the examiner provides the following example which reads on both set of the claims: the aromatic vinyl unit is present in the amount of 1.7 mol %, the amount of the non-conjugated olefin unit is 90 mol % and the amount of the conjugated diene is present in the amount of 8.3 mol %.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764